Citation Nr: 1043879	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-06 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Buffalo, New 
York Department of Veterans' Affairs (VA) Regional Office (RO) 
which granted service connection for PTSD and assigned a 30 
percent disability rating, effective June 29, 2010.

In October 2008, the Board assigned an initial 50 percent for the 
Veteran's PTSD, throughout the pendency of the appeal.  By a 
December 2008 rating decision, the RO effectuated the Board's 
decision and assigned a 50 percent disability rating, effective 
June 29, 2010.  The Veteran appealed the Board's October 2008 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, pursuant to an August 2009 Joint Motion for 
Remand, vacated the Board's October 2008 decision and remanded 
the case for compliance with the terms of the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Joint Motion for Remand instructed the Board to comply with 
VA's duty to assist in obtaining VA treatment records after 
December 2006, as the record indicated the Veteran's PTSD 
symptoms had worsened.  The Joint Motion also found that, upon 
review, the Board should determine whether another VA examination 
would be necessary.  Accordingly, the Board finds that there is a 
further VA duty to assist the Veteran in developing evidence 
pertinent to his claim for an initial disability rating in excess 
of 50 percent for PTSD.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).  

In a December 2006 VA outpatient treatment report, the Veteran 
reported feeling a major setback and being more irritable, 
impatient and withdrawn than before.  He had started retaking 
psychiatric medication without any noticeable benefit.  The 
Veteran had planned to break a 30 year plus pattern of isolation 
so he could take his daughter to family events but had not been 
able to do so.  He reported functioning marginally at work.  The 
VA psychologist noted that the Veteran realized he was having a 
PTSD exacerbation and assigned him a Global Assessment of 
Functioning score of 45.  The VA psychologist also noted that the 
Veteran was willing to resume a monthly follow up.  

The Board notes that the December 2006 VA outpatient treatment 
report is the last medical evidence of record of treatment for 
PTSD.  In addition, this report indicates that the Veteran's 
condition was worsening at this time and his reported willingness 
to resume monthly follow up treatment indicates there are 
additional VA records of treatment after December 2006 which are 
not of record.  There indication that any attempts to obtain VA 
medical records after December 2006 were made.  Therefore upon 
remand, the RO/AMC should attempt to obtain any outstanding VA 
medical records of treatment for PTSD from December 2006.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

As the Veteran was last provided VA examination in August 2006, 
approximately four years ago, and the medical evidence of record 
reflects that his condition has worsened since that time, the 
Board finds that a current VA examination is necessary to 
adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 
11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be 
requested whenever there is a need to verify the current severity 
of a disability).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file any pertinent medical 
records adequately identified by the Veteran, 
to include all VA medical records from the 
Albany, New York VA medical center and any 
other identified VA medical center for the 
dates of alleged treatment for PTSD, from 
December 2006 to the present.  The RO/AMC 
should document whether or not these 
documents were available.  

2.  After the records specified in paragraph 
one (1) have been associated with the record 
or a negative response has been documented in 
the record, the RO/AMC should schedule the 
Veteran for a VA psychiatric examination of 
the Veteran's current PTSD by an appropriate 
specialist, to determine the current nature 
and etiology of the Veteran's service-
connected PTSD.  The claims folder and a copy 
of this remand are to be made available to and 
reviewed by the examiner in connection with 
the examination, specifically to include a 
review of the previous VA examination in 
August 2006 as well as any relevant VA medical 
records, including the December 2006 VA 
outpatient treatment report.  The examination 
report is to contain a notation that the 
examiner reviewed the claims file.  

The evaluation of PTSD should consist of all 
necessary psychiatric testing, to include a 
mental status evaluation.  

The examiner is asked to offer an opinion 
addressing the following questions: 

(a).  With respect to the Veteran's service-
connected PTSD, the examiner is asked to 
comment on the degree of severity and its 
affect on the Veteran's employment and 
activities of daily living.  

(b).  Then the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected PTSD (as being his 
only service connected disability), renders 
him unable to secure or follow a substantially 
gainful occupation.  

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

